 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAMES R. KERNS,                                   No. 2:19-cv-1337 KJN P
12                       Petitioner,
13            v.                                        ORDER
14    SUPERIOR COURT OF CALIFORNIA,
      SACRAMENTO COUNTY, et al.,
15
                         Respondents.
16

17

18          Petitioner, a state prisoner at Correctional Training Facility, has filed a document styled as

19   a motion seeking an extension of time to file a petition for writ of habeas corpus. No other

20   pleadings have been filed by the petitioner. In order to commence an action, petitioner must file a

21   petition for writ of habeas corpus as required by Rule 3 of the Rules Governing Section 2254

22   cases, and petitioner must either pay the required filing fee or file an application requesting leave

23   to proceed in forma pauperis. See 28 U.S.C. §§ 1914(a), 1915(a). The court will not issue any

24   orders granting or denying relief until an action has been properly commenced. Therefore,

25   petitioner’s motion will be denied without prejudice. Petitioner will be provided the opportunity

26   to file his petition, and to submit an application requesting leave to proceed in forma pauperis or

27   to submit the appropriate filing fee.

28   ////
                                                        1
 1             In accordance with the above, IT IS HEREBY ORDERED that:

 2             1. Petitioner’s motion (ECF No. 1) is denied without prejudice;

 3             2. Petitioner is granted thirty days from the date of service of this order to file a petition

 4   that complies with the requirements of the Rules Governing Section 2254 Cases, the Federal

 5   Rules of Civil Procedure, and the Local Rules of Practice; the petition must bear the docket

 6   number assigned this case; petitioner must file an original and two copies of the petition.1

 7   Petitioner shall also submit, within thirty days from the date of this order, the application to

 8   proceed in forma pauperis on the form provided by the Clerk of Court, or the filing fee in the

 9   amount of $5.00. Petitioner’s failure to comply with this order will result in a recommendation

10   that this matter be dismissed; and

11             3. The Clerk of the Court is directed to send petitioner the court’s form for filing a

12   petition for writ of habeas corpus, and the application to proceed in forma pauperis by a prisoner.

13   Dated: July 24, 2019

14

15

16
     /kern1337.nopetition
17

18

19

20
21

22

23

24

25

26
27
     1
       By setting this deadline the court is making no finding or representation that the petition is not
28   subject to dismissal as untimely.
                                                       2
